DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-18 and 21 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 25 objected to because of the following informalities:  the word “miilmeters” is misspelled. It would probably be best to change it to the abbreviation “mm” for consistency.  Appropriate correction is required.
Claim 30 objected to because of the following informalities: Abbreviations for millimeters, “mm,” should be spaced from their corresponding values.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17-18, 26, 30, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 14 and 33, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 17-18 recites the limitation "said inert fluid of claim 12.”  There is insufficient antecedent basis for this limitation in the claim. Claim 12 positively recites a coating, not an inert fluid. In order to further prosecution, this limitation will be interpreted as equivalent to the inert fluid of claim 15.
Regarding claim 30, the phrase for example (“e.g.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 33-34 recites the limitation "the flexible membrane." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 27-28, 30, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140275923 A1 to Haffner, et al. (cited by Applicant, hereinafter Haffner).
Regarding claim 1, Haffner anticipates a hermetically sealed (by insulating its internal electronics inside main housing 2102 from the liquid in the eye using liquid-tight O-rings 2109) implantable intraocular pressure sensor assembly adapted to wirelessly communicate with an external device [abstract, 0185] (Fig 29), comprising:
a hermetically sealed housing (2102) [0185] (Fig 29), the hermetically sealed housing including therein:
an antenna (2085) in electrical communication with a rechargeable power source [0189] (Fig 23),
the rechargeable power source (battery 2040) in electrical communication with an ASIC (integrated circuit 2075 comprising measurement storage module 2060 and controller module 2070) [0175, 0182, 0207] (Fig 20), and
the ASIC in electrical communication with a pressure sensor (2050) [0175-0177] (Fig 20).

Regarding claim 2, Haffner anticipates the limitations of claim 1, wherein the antenna (2085) is part of a first circuit (comprising battery 2040) adapted to supply power to the rechargeable power source (2040) [0182] (Fig 20), and the antenna is also part of a second circuit (comprising data storage 2060 and ROM 2070) adapted to transmit data to the external device [0182] (Fig 20).



Regarding claim 4, Haffner anticipates the limitations of claim 3, wherein the flexible circuit (2072) is in electrical communication with the antenna (2085) and the power source (2040) [0190-0192] (Fig 25).

Regarding claim 27, Haffner anticipates the limitations of claim 1, wherein said ASIC (integrated circuit 2075) comprises a microelectronic circuit comprising a microcontroller (2070) [0082, 0175], a flash memory (SRAM 2060) [0178], a non-volatile memory (solid-state memory 2060) and a logic circuit [0178, 0207].
Regarding claim 28, Haffner anticipates the limitations of claim 27 wherein said logic circuit comprises power management ([0066], by controlling power settings) and data management modules [0067].

Regarding claim 30, Haffner anticipates the limitations of claim 1, wherein the implantable assembly (defined by main housing 2012) has a length not greater than 4.8mm (e.g., not greater than 4.5mm) (2-8 mm length overlaps the claimed range) [0187] (Fig 21), a height not greater than 1.5mm (diameter of 0.3-.0.6 mm falls within the claimed range) [0187] (Fig 21), 

Regarding claim 35, Haffner anticipates the pressure sensor is adapted to sense intraocular pressure more than once every 12 hours and no more than once every 10 milliseconds ([0179], shortest interval pressure sensor is configured to take measurements at is 30 seconds, which falls within the claimed range), and wherein the ASIC is adapted to facilitate the storage of pressure data more than once every 12 hours and no more than once every 10 milliseconds ([0179], shortest interval pressure sensor is configured to take measurements at and store in measurement storage module 2060 is 30 seconds, which falls within the claimed range) (Fig 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haffner in view of US 20050149139 A1 to Plicchi, et al. (hereinafter Plicchi).
Regarding claim 5, Haffner teaches the limitations of claim 1, however Hafner does not teach a casing comprising a titanium layer.
Plicchi teaches a casing (C1) comprising a titanium layer [abstract].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner to have a casing comprising a titanium layer, because doing so would have the predictable result of protecting the electronic components of the implantable sensing arrangement with titanium, which is well-known in the art to be durable and biocompatible.

Claims 15, 19, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner in view of US 20120226133 A1 to Wong, et al. (cited by Applicant, hereinafter Wong).
Regarding claim 15, Haffner teaches the limitations of claim 1, however Haffner does teach said pressure sensor comprises a hermetically sealed module comprising an inert fluid situated inside said module.
Wong is in the field of an implantable device for measuring IOP (abstract) and teaches a pressure sensor comprises a hermetically sealed module (enclosure 246) comprising an 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner to have said pressure sensor comprises a hermetically sealed module comprising an inert fluid situated inside said module, because doing so would have the predictable result of isolating the internal electrical components and circuitry from corrosive media, as recognized by Wong [0090].

Regarding claim 19, Haffner in view of Wong teach the limitations of claim 15, however Haffner does not teach said sensor is of dimensions of length 0.2 mm to 1.5 mm in length, 0.2 mm to 0.7 mm in width and 0.1 mm to 0.7 mm in thickness.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to experimentally determine the optimal dimensions of the sensor, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to ensure that the sensor fits within a patient’s eye.

Regarding claim 31, Haffner teaches the limitations of claim 1, however Haffner does not teach the pressure sensor is disposed inside of a fluid filled chamber.
Wong is in the field of an implantable device for measuring IOP (abstract) and teaches a pressure sensor (transducer assembly 240 comprising a capacitive pressure sensor) is disposed inside of a fluid (fluid 250) filled chamber (of enclosure 246) ([0088, 0090], 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner to have the pressure sensor is disposed inside of a fluid filled chamber, because doing so would have the predictable result of isolating the internal electrical components and circuitry from corrosive media, as recognized by Wong [0090].

Regarding claim 32, Haffner in view of Wong teach the limitations of claim 31, however Haffner does not teach the fluid filled chamber includes a flexible membrane adapted to transmit pressure from the external environment to a fluid within the fluid filled chamber.
Wong teaches the fluid (fluid 250) filled chamber (of enclosure 246) includes a flexible membrane (compliant material 246) adapted to transmit pressure from the external environment to a fluid within the fluid filled chamber [0088-0090] (Fig 3B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner to have the fluid filled chamber includes a flexible membrane adapted to transmit pressure from the external environment to a fluid within the fluid filled chamber, because doing so would have the predictable result of isolating the pressure sensor from corrosive media while still enabling it to sense pressure, as recognized by Wong [0090].

Regarding claim 33, Haffner in view of Wong teach the limitations of claim 31, and Haffner further teaches a flexible membrane (movable diaphragm 2111) [0198] (Fig 27).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to experimentally determine the optimal thickness of a flexible membrane, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to ensure that the device would accurately transmit changes in pressure.

Claims 20, 24-27, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner in view of US 20140148899 A1 to Fehr, et al. (cited by Applicant, hereinafter Fehr).
Regarding claim 20, Haffner teaches the limitations of claim 1, however Haffner does not teach said antenna comprises a space filling design, wherein the antenna is connected to an electrical circuit that can be adjusted for its electrical impedance as a function of its resistive load.
Fehr teaches an antenna (160) comprises a space filling design [0038] (Fig.1), wherein the antenna is connected to an electrical circuit that can be adjusted for its electrical impedance as a function of its resistive load (battery charger operably coupled to the battery charges the battery, e.g., by rectifying an RF voltage inductively coupled to the device by a radio-frequency (RF) antenna. A resonating capacitor in series with the RF antenna may provide an impedance for altering power transfer characteristics of the RF antenna, and a tuner can be used to trim the resonating capacitor, para. 0008).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner to have said antenna comprises a space filling design, 

Regarding claim 24, Haffner in view of Fehr teach the limitations of claim 20, and Haffner further teaches said antenna (2085) provides both data transfer and energy transfer functions [0182] (Fig 20).

Regarding claim 25, Haffner in view of Fehr teach the limitations of claim 20, however they do not explicitly teach the antenna comprises a conductive length of no less than 15 mm and no more than 100 millimeters.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to experimentally determine the optimal conduction parameters of the antenna, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to ensure that the device would charge at the desired rate.

Regarding claim 26, Haffner in view of Fehr teach the limitations of claim 20, and Haffner further teaches said antenna (2085) transmits electromagnetic energy at a frequency that is not harmful to the human body ([0181-0182], antenna is configurable to operate within RF frequencies, which are typically low enough not to be considered harmful to a human body).

Regarding claim 27, Haffner in view of Fehr teach the limitations of claim 20, and Haffner further teaches said ASIC (integrated circuit 2075) comprises a microelectronic circuit comprising a microcontroller (2070) [0082, 0175], a flash memory (SRAM 2060) [0178], a non-volatile memory (solid-state memory 2060) and a logic circuit [0178, 0207].

Regarding claim 36, Haffner teaches the limitations of claim 1, and Hafner further teaches the external device in wireless communication with the implantable assembly [abstract]. However, Haffner does not teach the external device has a communication component that is adapted to transmit a wireless signal to the implantable assembly indicating its readiness to receive data from the implantable assembly and provide wireless power to the implantable assembly, and wherein the ASIC is adapted to acknowledge the transmitted wireless signal with one of at least two different signals, indicating its readiness to transmit or receive data and its readiness to receive wireless power.
Fehr teaches an external device has a communication component that is adapted to transmit a wireless signal to the implantable assembly indicating its readiness to receive data from the implantable assembly and provide wireless power to the implantable assembly (control logic interaction between an exemplary first (low-voltage) ASIC and an exemplary second (high-voltage) ASIC. The first ASIC may transition from idle state to an operational state through application of an RF carrier signal to an RF front-end resonant circuit in the ophthalmic device, patient may use a remote control to actuate or 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner to have the external device has a communication component that is adapted to transmit a wireless signal to the implantable assembly indicating its readiness to receive data from the implantable assembly and provide wireless power to the implantable assembly, and wherein the ASIC is adapted to acknowledge the transmitted wireless signal with one of at least two different signals, indicating its readiness to transmit or receive data and its readiness to receive wireless power, because doing so would enable a user to use the external device to transition the 

Regarding claim 37, Haffner teaches the limitations of claim 1, wherein the ASIC (2075) has a communication component that is adapted to transmit pressure data from the implantable assembly to the external device (external reader) [0178, 0182] (Fig 20), wherein the external device has a communication component that is adapted to receive the transmitted pressure data ([0182], external reader comprises a structure for performing the function of downloading received pressure data from implanted intraocular device).
However, Haffner does not teach the ASIC is adapted to transmit the pressure data upon receiving a trigger signal from the external device and after acknowledging the receipt of the trigger signal.
Fehr teaches an ASIC is adapted to transmit sensor data upon receiving a trigger signal from an external device and after acknowledging the receipt of the trigger signal (patient may query, actuate, and/or update the ophthalmic device with a wireless remote control that transmits data at a frequency received by the RF antenna 160, para. 0038; At the beginning of the application of an RF field, the control logic section block may be unaware of whether the RF field is being applied for communication and/or battery charging, or both. The logic section block checks the RF signal to determine whether to enter communication mode or battery charging mode. At the same time, a local memory (EEPROM) boot sequence is initiated to transfer the relevant control bits required on the first ASIC to local data latches, para.0058; If the logic section block determines that it 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner to have the ASIC is adapted to transmit the pressure data upon receiving a trigger signal from the external device and after acknowledging the receipt of the trigger signal, because doing so would enable a user to use the external device to transition the implantable device from an idle state to an operational state in order to actuate or upload new data to the implanted intraocular device, as recognized by Fehr [0057].

Regarding claim 38, Haffner teaches the limitations of claim 1, wherein the ASIC (2075) has a communication component that is adapted to transmit pressure data from the implantable assembly to the external device (external reader) [0178, 0182] (Fig 20), wherein the external device has a communication component that is adapted to receive the transmitted pressure data ([0182], external reader comprises a structure for performing the function of downloading received pressure data from implanted intraocular device).
However, Haffner does not teach the ASIC is adapted to transmit the pressure data upon receipt of an acknowledgment signal from the external device of receipt of a trigger signal from the implantable assembly.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner to have the ASIC is adapted to transmit the pressure data upon receipt of an acknowledgment signal from the external device of receipt of a trigger signal from the implantable assembly, because doing so would enable a user to use the external device to transition the implantable device from an idle state to an operational state in order to actuate or upload new data to the implanted intraocular device, as recognized by Fehr [0057].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Haffner in view of Fehr as applied to claim 20 above, and further in view of US 7574792 B2 to O’Brien, et al. (hereinafter O’Brien).
Regarding claim 22, Haffner in view of Fehr teach the limitations of claim 20, however they do not teach said circuit comprising said antenna has a Q factor in the range of 10-50 under use conditions.
O’Brien teaches a circuit comprising an antenna (induction coil 26) has a Q factor in the range of 10-50 under use conditions ([col 3, ln 61 – col 4, ln 6; col 8, ln 21-29], several Q factor ranges are given which overlap the claimed range, such as a Q factor from about 40 to about 100) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner in view of Fehr to have said circuit comprising said antenna .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Haffner.
Regarding claim 29, Haffner teaches the limitations of claim 27, wherein said ASIC (integrated circuit 2075) comprises a microelectronic circuit wherein said microelectronic circuit comprises conductive connectors (electrical connections) [0175] (Fig 20).
Haffner does not specifically teach the conductive connectors have widths in the range of 36-360 nanometers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to experimentally determine the optimal dimensions of the electrical connections, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to ensure that the electrical connections fit on the integrated circuit 2075 and within the housing 2102 (shown in Fig 21).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Haffner in view of Wong as applied to claim 31 above, and further in view of US 20080058632 A1 to Tai, et al. (hereinafter Tai).
Regarding claim 34, Haffner in view of Wong teach the limitations of claim 31, and Haffner further teaches a flexible membrane (movable diaphragm 2111) [0198] (Fig 27), however they do not teach the flexible membrane is selected from the group consisting of titanium and parylene.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haffner in view of Wong to have the flexible membrane is selected from the group consisting of titanium and parylene, because doing so would the predictable result of enabling the flexible member to have desired flexibility and/or resiliency for implanted intraocular pressure measuring, as recognized by Tai [abstract, 0062].

Allowable Subject Matter
Claims 6-13, 16, 21, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 discloses allowable subject matter comprising a Titanium layer of a casing coated with an electrically insulating ceramic which has lattice constants that match those of Titanium.
Claim 7 discloses allowable subject matter comprising a Titanium layer of a casing coated with hydrogel which has a gradient in cross-link density.
Claims 8-14 would be allowable for depending from the allowable subject matter of claim 7.

Claim 21 is allowable because it discloses an antenna disposed within a ceramic substrate situated inside a titanium casing. Plicchi discloses an antenna (3) disposed within a ceramic insert (4) (Fig 1) and a titanium casing (C1), however Plichi does not teach the antenna and ceramic insert are disposed within the titanium casing. This is probably because titanium can interfere with radio signals.
Claim 23 discloses allowable subject matter because it discloses the antenna is comprised of vacuum deposited metal filaments on a ceramic substrate. Haffner discloses the main body can be formed of ceramic [0006] and the antenna can be made from metal [0183]. However, Haffner does not disclose the metal antenna is vacuum deposited on the ceramic main body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150057592 A1 is mentioned because it discloses an implantable intraocular pressure measuring arrangement comprising a flexible parylene membrane. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        /DANIEL L CERIONI/Primary Examiner, Art Unit 3791